14‐1025‐cr 
        United States v. Guerra 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 26th day of April, two thousand sixteen. 
                                          
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 14‐1025 
         
        FRANCIS GUERRA, aka BF, 
         
                                  Defendant‐Appellant.            
        ______________________  
         
        FOR APPELLANT:            SETH GINSBERG, Law Office of Seth Ginsberg, New 
                                  York, NY. 
         


                                                            1
  FOR APPELLEE:            ALLON LIFSHITZ, Assistant United States Attorney 
                           (Amy Busa, Assistant United States Attorney, on the 
                           brief), for Robert L. Capers, United States Attorney for 
                           the Eastern District of New York, Brooklyn, NY.   
 
     Appeal from the United States District Court for the Eastern District of 
New York (Sandra L. Townes, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of conviction is AFFIRMED.  

      Francis Guerra appeals from a judgment of conviction in the United States 

District Court for the Eastern District, sentencing him to fourteen years’ 

imprisonment.  A jury convicted Guerra on two prescription drug counts—

conspiracy to distribute and distribution of oxycodone, see 18 U.S.C. §§ 841(a)(1), 

(b)(1)(C), 846—and four counts of wire fraud, see 18 U.S.C. § 1343.  We assume 

the parties’ familiarity with the underlying facts and the procedural history, 

which we reference only as necessary to explain our conclusions. 

       Guerra first challenges the District Court’s findings of fact of 159.43 grams 

of oxycodone after a drug‐quantity sentencing hearing.  Such findings of fact 

must be supported by a preponderence of the evidence, and we review them for 

clear error.  See United States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (per curiam).  

“Clear error” requires “the reviewing court on the entire evidence [to be] left 




                                           2
with the definite and firm conviction that a mistake has been committed.”  

Anderson v. City of Bessemer City, 470 U.S. 564, 574 (1985) (internal quotation 

marks omitted).  “Where there are two permissible views of the evidence, the 

factfinder’s choice between them cannot be clearly erroneous.”  Id.  After 

weighing all the relevant evidence, the District Court found the drug quantity 

proven on the basis of documentary medical and telephone records, recorded 

conversations, and witness testimony regarding the methodology of the scheme.  

Its view of the evidence is a permissible one and, therefore, not clearly erroneous.  

      Guerra also argues in less than a page that the District Court’s reliance on 

acquitted conduct renders the sentence unreasonable.  The ability of district 

courts to sentence on the basis of acquitted conduct proved by a preponderence 

of the evidence is well established.  See, e.g., United States v. Watts, 519 U.S. 148, 

149 (1997); United States v. Vaughan, 430 F.3d 518, 525–27 (2d Cir. 2005) 

(Sotomayor, J.).  Accordingly, the District Court’s decision to do so here does not 

render the sentence substantively unreasonable. 

       




                                           3
      We have considered all of Guerra’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of conviction is 

AFFIRMED.  

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4